17 So. 3d 894 (2009)
PACIFIC INSURANCE COMPANY, LTD., Appellant,
v.
STERLING HOLDING, LLC, a Florida Limited Liability Company, Appellee.
No. 3D09-1955.
District Court of Appeal of Florida, Third District.
September 16, 2009.
Rehearing Denied September 16, 2009.
Kaplan Zeena and James M. Kaplan and Clifford L. Rostin, Miami, for appellant.
Ginsberg & Schwartz and Arnold R. Ginsberg; Mintz Truppman and Mark J. Mintz, Miami, for appellee.
Before RAMIREZ, C.J., and WELLS and SUAREZ, JJ.

ON MOTION FOR REHEARING
SUAREZ, J.
Upon consideration of Appellant's Motion for Rehearing of Order Dismissing Appeal and Lifting Stay, Appellee's response, and the reply thereto, we deny the motion for rehearing of the order of dismissal as an unauthorized appeal of a non-final order. See Fla. R.App. P. 9.130.
Denied.